DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is in response to Applicant’s communication of January 13, 2021. Applicant’s arguments have been considered.
Claims 21-26, 27, 28, 30, 31-36, 37, 38, and 40 are currently pending and are being examined.
Claims 29 & 39 have been canceled
Priority Date: June 22, 2017.
Status of Office Action: Non-Final
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-26, 27,28, 30, 31-36, 37, 38, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
   Claim 21 is directed to an abstract idea, Methods of Organizing Human Activity (e.g. commercial interactions). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer 
Under Step 1, Claims 21-26, 27, 28, 30, 31-36, 37, 38, and 40 are directed to a system and method, which falls under the process statutory category. 
Under Step 2A, Prong One, claim 21 as in part recites “ receive inquiry activity comprising payment instructions to make a payment to a second bank node; check and validate permissions for the payment instructions; record and publish the inquiry activity onto a public ledger for a distributed ledger network associated with the interbank information network; send one or more private inquiry details comprising an inquiry message to the second bank node over the[[a]] distributed ledger network; receive, from the second bank node, a response to the inquiry message over the distributed ledger network; and 2U.S. Application No.: 16/279,137 Attorney Docket No.: 72167.001633 process a payment pursuant to the payment instructions and responsive to the response to the inquiry message.” These limitations describe an abstract concept under the grouping of organizing human activity, specifically commercial or legal interactions and mental process because the concept of communicating from a first bank to another bank to process a payment is a concept of commercial interactions, in addition, the concept of receiving a message, recording and publishing transaction activity is a mental process and can be done by hand or other manual means.
Under Step 2A, Prong Two, claim 21 recites the following additional elements: A system that implements a secure and decentralized network, the system comprising: a first bank node communicatively coupled to a first in-bank system; a second bank node communicatively coupled to a second in-bank system; and an interbank information network that establishes a direct communication channel between the first node and the second node, wherein the first bank node is configured to: secure a connection to the interbank information network via an application programming interface;” and specifically a communication network to collect and store information. The receiving requests from a first node and second node are additional elements configured to carry out the abstract idea but are nothing more than an attempt to generally link the judicial exceptions to the technological environment of gathering information on a server. The components are recited so generically that it represents no more than mere instructions to apply the judicial exceptions on a computer environment.
Under Step 2B, the claim is evaluated to determine whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional element or combination of additional elements, adds an inventive concept to the claim. The additional elements of the decentralized network and the in-bank system are merely reciting the works “apply it” (or an equivalent) with the judicial exception to a computer and merely using a computer as a tool to perform the abstract idea of verifying transactions. The additional elements of the “first bank node” and “second bank node” are adding extra-solution, specifically describing data gathering steps to the abstract idea. As a whole the additional elements do not integrate the judicial exception into a practical application. As supported by the Specification, the nodes are used to route information and implement the abstract idea [0028] “Interbank Information Network 202 may include various nodes, such as Remitter Bank 212, Node 214, Node 216, Node 218, Corresponding Bank 220 and Beneficiary Bank 222. In this example, Remitter 210 may make a request to Remitter Bank 212 which then communicates to Beneficiary Bank 212 on behalf of Beneficiary 224, through Network 212. Nodes may represent a bank, financial institution, a corporate entity, a regulator, government entity and/or other participant of Network 202.).” The Specification further supports that the received data from the first and second node is mere data gathering, the first and second nodes includes any [0028] “Nodes may represent a bank, financial institution, a corporate entity, a regulator, government entity and/or other participant of Network 202. For example, a government entity may access payment audit data and perform other monitoring and supervisory tasks. Different counterparties in a transaction (e.g., nodes including debit nodes, credit nodes as well as regulators) may have access to transaction-level information.” Even when considered in combination, the additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. Therefore, claim 1 is not eligible.
Claims 22-26 are dependent from Claim 21. Similarly to Claim 1, the dependent claims include additional elements that are not sufficient to amount to significantly more than the judicial exception.  Claims 22-26 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). The claims further limit the independent claim, however recites the same computer environment to execute the interbank transaction. Given the above reasons, generic computing components associated with a financial communication channels is not an inventive idea.
Independent method Claim 27 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” In this case, Claim 27 is substantially similar to system Claim 21. 
Claims 28 and 30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 28 -30 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Independent method Claim 31 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” In this case, Claim 31 is substantially similar to system Claim 21. 
Claims 32-36 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 32-36 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Independent method Claim 37 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” In this case, Claim 37 is substantially similar to system Claim 21. 
Claims 38 & 40 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 32-36 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Therefore, Claims 21-26, 27,28, 30, 31-36, 37, 38, and 40 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Therefore, claims 21-26, 27,28, 30, 31-36, 37, 38, and 40 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25-28, 30-33,35-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Karame et al. (US 2018/0025435 A1) in view of Castinado et al. (US 2017/0244757 A1). Hereinafter known as Karame and Castinado respectively.
With respect to Claims 21, 27, 31, and 37, Karame teaches a system that implements a secure and decentralized network, the system comprising (Karame, [0004] teaches a method of providing secure ledger distribution for interbank settlement includes. A private sidechain is established among a centralized computer system of a central bank and computer systems of at least a sender bank and a receiver bank, each of which have an account with the central bank.):
 a first bank node communicatively coupled to a first in-bank system (Karame, [0024] teaches Regular banks A and B are within a first sidechain 1 and regular banks C and D are within a second sidechain 2. Preferably, in practice, each regular bank will form a sidechain (maintain a separate private ledger) with every other regular bank that it deals with, along with some central bank nodes. Consensus is maintained over the transaction histories, namely the private ledger, so that the transactions history is consistent across banks.);
a second bank node communicatively coupled to a second in-bank system (Karame, [0024] teaches Consensus is maintained over the transaction histories, namely the private ledger, so that the transactions history is consistent across banks. Preferably, each bank is able to establish a direct TLS connection to the other banks. Also, the banks are preferably able to authenticate each other with public keys retrieved from some trusted source, such as public key infrastructure (PKI) or the central bank CB ledger. As discussed above, while the present disclosure generally refers to banks, this should be understood to mean the computer systems used by the banks to perform intermediated settlement.); and
an interbank information network that establishes a direct communication channel between the first node and the second node (Karame, [0024]), 
wherein the first bank node is configured to (Karame, [0024]):
	receive inquiry activity comprising payment instructions to make a payment to a second bank node (Karame, [0027-0028] teaches Upon bank A sending the payment request transaction Tx1 to the central bank CB within sidechain 1, the central bank CB, using its internal mainchain, will then check the correctness of the transaction, and reach consensus on its validity. One possible check would be verifying that bank A has enough money in its account to actually afford transaction Tx1... If consensus is reached, the transaction Tx1 is valid and the central bank will save transaction Tx1 on its CB ledger, and then forward the transaction Tx1 to both the regular banks A and B involved in the transaction Tx1, together with its finality proof. The finality proof of a transaction depends on the consensus protocol.);
check and validate permissions for the payment instructions (Karame, [0027-0028]);
record and publish the inquiry activity onto a public ledger for a distributed ledger network associated with the interbank information network (Karame, [0062-0071] teaches Enabling the central bank CB to publish/enforce financial regulations on all interbank transactions in a flexible manner, and/or [0072] Decreasing the number of necessary transactions to resolve a settlement, thereby resulting in reduced transaction fees.);
send one or more private inquiry details comprising an inquiry message to the second bank node over the[[a]] distributed ledger network (Karame, [0059] TABLE 3 teaches The balance is an array storing three values for each bank. (bankID .fwdarw.[currencyBalance, tokenBalance, credit]) Method sendTransaction(Transaction t) This method is called whenever a bank wants to send a transaction to another bank. It takes the desired transaction t as a parameter. validateTransaction(Transaction This method is executed by the CB mainchain t) after receiving a call to sendTransaction(t). The method verifies the legitimacy of transaction t. forwardTransaction(Transaction This method is called by the CB mainchain if t) validateTransaction(t) returns true (i.e., the transaction is valid). The method generates a finality proof for transaction t and forwards it on to the relevant sidechain, [0060] teaches Whenever a bank wants to send a transaction, it calls the sendTransaction( ) method of the smart contract. The contract, in turn, will perform a series of checks on the transaction and return either true or false, depending on the current state of the account of the sender bank. If a transaction passes the tests, the contract sends to its intended recipient by calling the forwardTransaction( ) method. The smart contract is a protocol which can be used by the computer systems of all of the participating banks.);
receive, from the second bank node, a response to the inquiry message over the distributed ledger network (Karame, [0074] teaches In this case, the receiver bank can receive a cryptographic proof of f+1 signed REPLY messages that the central bank did approve the transaction, or in other words, that the central bank CB mainchain reached consensus in the relevant sidechain on the validity of the transaction. The proof could comprise an aggregated signature of f+1 nodes, or could simply consist of f+1 distinct signatures on the same message. If consensus is not reached, a fault is identified, such as hacks or malware, and control can proceed to step S4 where notification or error messages can be generated and sent to proper authorities and, for example, sanctions could be placed on the banks requesting the transactions.);
and process a payment pursuant to the payment instructions and responsive to the response to the inquiry message (Karame, [0055-0057]).
However, Karame, does not teach secure a connection to the interbank information network via an application programming interface;
Castinado does teach
 secure a connection to the interbank information network via an application programming interface (Castinado, [0028] teaches The computing device 120 is configured to communicate over a network 150 with a financial institution system(s) 610a of at least one financial institution 400a and, in some cases, with one or more other financial institution systems 610b-610d of additional financial institutions 400b-d that are part of the block chain, as represented by the block chain distributed network systems 500. The mobile device 200, the personal computing device 300, the financial institutions system(s) 610a-610d, the block chain distributed network systems 500, are each described in greater detail below with reference to FIGS. 2-5, [0049] teaches The contract logic and rules controls the operation of the block chain according to the smart contract agreement of the member financial institutions. In one embodiment of the invention, both the program interface 560 and the distributed ledger 570 may associate with applications having computer-executable program code that instructs the processing device 520 to operate the network communication interface 510 to perform certain communication functions involving the distributed ledger 570 described herein. In one embodiment, the computer-executable program code of an application associated with the distributed ledger 570 may also instruct the processing device 520 to perform certain logic, data processing, and data storing functions of the application associated with the distributed ledger 570 described herein, see also [0030]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and computer system which provide for the secure real-time settlement of interbank transactions using the distributed ledger technology as taught above by Karame and implement systems and methods for a source system that is operatively connected with a block chain distributed network for using the block chain distributed network for facilitating the exchange of non-monetary transaction information between different member institutions comprising host and source systems and with a user as taught by Castinado to provide a method for execution on a closed-loop system operatively connected with a block chain distributed network  (Castinado, [0007]), since there exist Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,  one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to use blockchain infrastructure to manage interbank clearing and settlements with the motivation being to using the block chain distributed network for facilitating the sharing of non-monetary information between financial institutions such that users may access a single access point to obtain a consolidated transaction record (Castinado, [0002]).
With respect to Claim 22 and 32, Karame in view of Castinado teaches the elements of claim 21. However, Karame does not further teach wherein the inquiry message comprises a message that requests the second bank node to share client data.
Castinado does teach
wherein the inquiry message comprises a message that requests the second bank node to share client data (Castinado, [0025] teaches Non-monetary transaction information or records means historical transaction information such as account balances, account activity, purchase activity, payment activity and the like and is distinguished from the underlying monetary transactions such as settling of accounts, payments, debits, credits, fund transfers and the like. The block chain is used to share historical transaction information such as a user's transaction record rather than to effectuate the actual monetary transaction.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and computer system which provide for the secure real-time settlement of interbank transactions using the distributed ledger technology as taught above by Karame and implement systems and methods for a source system that is operatively connected with a block chain distributed network for using the block chain distributed network for facilitating the exchange of non-monetary transaction information between different member institutions comprising host and source systems and with a user as taught by Castinado to execute the motivation as mentioned in claim 1.

With respect to Claim 23 and 33, Karame in view of Castinado teaches the elements of claim 21. However, Karame does not further teach wherein the client data comprises confirming one or more client details.
Castinado does teach
wherein the client data comprises confirming one or more client details (Castinado, [0025], [0057]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and computer system which provide for the secure real-time settlement of interbank transactions using the distributed ledger technology as taught above by Karame and implement systems and methods for a source system that is operatively connected with a block chain distributed network for using the block chain distributed network for facilitating the exchange of non-monetary transaction information between different member institutions comprising host and source systems and with a user as taught by Castinado to execute the motivation as mentioned in claim 1.
With respect to Claim 25 and 35, Karame in view of Castinado teaches the elements of claim 21. However, Karame does not further teach wherein the client data comprises account activity.
Castinado does teach
wherein the client data comprises account activity (Castinado, [0025], [0057]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and computer system which provide for the secure real-time settlement of interbank transactions using the distributed ledger technology as taught above by Karame and implement systems and methods for a source system that is operatively connected with a block chain distributed network for using the block chain distributed network for facilitating the exchange of non-monetary transaction information between different member institutions comprising host and source systems and with a user as taught by Castinado to execute the motivation as mentioned in claim 1.
With respect to Claim 26 and 36, Karame in view of Castinado teaches the elements of claim 21. Karame further teaches wherein the inquiry message is fraud or risk related (Karame, [0074] teaches If the transaction is invalid, an error message will be sent to the sender bank in a step S4. Other actions or counter-measures could be taken as well, including issuing fees or disciplinary actions, if necessary, such as placing a hold on further transactions. If the transaction is valid, in a step S5, the central bank CB mainchain will employ the EBFT consensus protocol to reach consensus within the relevant sidechain and, upon reaching consensus, will forward the transaction to the receiver bank in a step S6 using the forwardTransaction method of the smart contract protocol. In this case, the receiver bank can receive a cryptographic proof of f+1 signed REPLY messages that the central bank did approve the transaction, or in other words, that the central bank CB mainchain reached consensus in the relevant sidechain on the validity of the transaction. The proof could comprise an aggregated signature of f+1 nodes, or could simply consist of f+1 distinct signatures on the same message. If consensus is not reached, a fault is identified, such as hacks or malware, and control can proceed to step S4 where notification or error messages can be generated and sent to proper authorities and, for example, sanctions could be placed on the banks requesting the transactions).
With respect to Claims 28 and 38, Karame in view of Castinado teaches the elements of claim 27. Karame further teaches wherein the second bank node implements one or more fraud or risk tools to generate the response (Karame, [0074]).
With respect to Claims 30 and 40, Karame in view of Castinado teaches the elements of claim 27. Karame further teaches wherein the second bank node requests one or more details from a third node (Karame, [0074]).
Claims 24 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Karame in view of Castinado in further view of Wang et al. (US 2019/0295162 A1). Hereinafter known as Karame, Castinado, and Wang respectively.
With respect to Claim 24 and 34, Karame in view of Castinado teaches the elements of claim 21. However, Karame in view of Castinado does not further teach wherein the client data comprises an account open date.
Wang does teach
wherein the client data comprises an account open date (Wang, [0049] teaches By way of non-limiting illustration, each of the first entity server 304 and the second entity server 306 may be computing devices operated by banking institutions. In this example, a user may open an account at the first entity server 304 at a first point in time, and may subsequently open an account at the second entity server 306 at a later point in time. As will be illustrated by process 300, the information provided to the first entity server 304 may also be securely provided to the second entity server 306 with minimal effort on behalf of the user. Additionally, each of the first entity server 304 and the second entity server 306 may gain access to information on any transactions conducted by the user, allowing that entity to better analyze risk associated with a user.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method for execution on a closed-loop system operatively connected with a block chain distributed network as taught above by Karame in view of Castinado and implement techniques using an electronic identifier that may be generated for an account using account-specific information in a predetermined format as taught by Wang to provide a trust value may be determined based on a type of the origination entity, a credit rating of the origination entity, a length of time that the origination entity has existed, a number of total interaction records submitted by the origination entity, or any other suitable information related to an origination entity (Wang, [0076]), since there exist Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,  one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to verify blockchain interbank transactions with the motivation the first entity server 304 and the second entity server 306 may gain access to information on any transactions conducted by the user, allowing that entity to better analyze risk associated with a user (Wang, [0053]).

Response to Arguments
Applicant’s arguments filed January 13, 2021, have been fully considered but found not persuasive.
In response to Claim 21 under 35 U.S.C. § 101 as abstract, with respect to the updated MPEP and under the 2019 PEG,  Applicant’s arguments and contention that the claims are not directed to an abstract idea in that there is an improvement in the functioning of the system, is unpersuasive.   
Claim 21 is directed to an abstract idea, Methods of Organizing Human Activity (e.g. commercial interactions). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Under Step 2B, the claim is evaluated to determine whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional element or combination of additional elements, adds an inventive concept to the claim. The additional elements of the decentralized network and the in-bank system are merely reciting the works “apply it” (or an equivalent) with the judicial exception to a computer and merely using a computer as a tool to perform the abstract idea of verifying transactions.
In addition, the applicant amended the claim to emphasize the API, “ secure a connection to the interbank information network via an application programming interface”. The examiner considered this amendment and concludes that the additional element of an API is extra-solution activity and are routine in the art of communicating information over a network. See MPEP 2106.05(d) (II) (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). The Specification further supports that the received data from API is mere data gathering [0036] “As shown in Figure 3, a network participant, such as Client A, may secure a connection to Network 302 and applications via a web-interface or API. Client A may access enrolled business applications to inquire/request information.” 
Even when considered in combination, the additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. Therefore, claim 21 is not eligible and a 101 rejection is sustained.
With respect to the 103 rejection, applicant’s arguments with respect to claim Claims 21-28, 30-38 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on Mon-Fri 10:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DAVID ESTEBAN BERROA/            Examiner, Art Unit 3697                                                                                                                                                                                                     
 /CHRISTINE M BEHNCKE/             Supervisory Patent Examiner, Art Unit 3697